         Case 1:20-cv-04386-VM Document 9 Filed 09/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                    September 2, 2020
-------------------------------------X
TAYLOR & DODGE, LLC,                   :
                                       :    20 Civ. 4386 (VM)
                      Petitioner,      :
                                       :
     -against-                         :             ORDER
                                       :    NO ANSWER TO COMPLAINT
ARTISTS DIE BEST IN BLACK, LLC,        :    REQUEST FOR STATUS REPORT
                                       :
                      Respondent.      :
--------------------------------------X
VICTOR MARRERO, United States District Judge.

     Upon review of the Docket Sheet of this case the Court noted that

the action was filed on March 9, 2020 (see Dkt. No. 1), that service

of process was made on defendant herein on June 16, 2020 (see Dkt. No.

8), and that the answer to the complaint was due by August 17, 2020.

The public file contains no record that such answer has been made by

the respondent, and no other communication with the Court has been

received.   Accordingly, it is hereby

     ORDERED that petitioner herein is directed to inform the Court

within thirty (30) days of the date of this Order concerning the

status of this litigation and petitioner’s contemplation with regard

to any further proceedings with regard to this action.         In the event

no timely response to this Order is submitted the Court may dismiss

the action without further notice for lack of prosecution.


SO ORDERED.

Dated:      New York, New York
            2 September 2020

                                         _________________________
                                              VICTOR MARRERO
                                                  U.S.D.J.
